Citation Nr: 1412400	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-45 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain (right ankle disability).

2.  Entitlement to an initial rating in excess of 20 percent for a left ankle sprain (left ankle disability).

3.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee (right knee disability).

4.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee (left knee disability).

5.  Entitlement to an initial rating for major depressive disorder in excess of 50 percent prior to June 18, 2012, and in excess of 70 percent thereafter.

6.  Entitlement to a total disability rating based in individual unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1983 to August 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which (1) granted service connection for both the right and left ankle disabilities and assigned 20 percent ratings for each; (2) granted service connection for degenerative changes of the right and left knee and assigned 10 percent disability ratings for each; and (3) granted service connection for major depressive disorder (MDD) and assigned a noncompensable rating.

In a subsequent September 2012 rating decision, the RO granted a 70 percent disability rating for MDD, effective June 18, 2012, and denied a TDIU.

In regard to the rating action for MDD currently on appeal, the RO considered the provisions of 38 C.F.R. § 3.310 (2013) and granted service connection for MDD on the basis that it was aggravated by the Veteran's service-connected disabilities.  VA is required to grant service connection for the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In such a case, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  38 C.F.R. § 3.310.

In assigning the initial rating for MDD, the RO determined that the pre-aggravation baseline level of disability of the Veteran's major depressive disorder was 50 percent.  The RO then determined that the current level of disability of the Veteran's MDD was also 50 percent disabling.  Pursuant to 38 C.F.R. § 3.310(b), the RO then deducted the pre-aggravation baseline level of severity (50 percent) from the current level of severity (50 percent) and assigned a noncompensable disability evaluation.  See November 2008 RO rating decision.

In a subsequent September 2012 rating decision, the RO increased the Veteran's MDD disability rating to 70 percent, effective June 18, 2012.  The Board notes that although the Veteran's MDD disability is currently rated as 70 percent disabling, he is only compensated for 20 percent (i.e., current level of severity of 70 percent deducted from the pre-aggravation baseline level of 50 percent).  Further, despite the RO's decision to grant a higher 70 percent disability rating for MDD effective June 18, 2012, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.





FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's right and left ankle disabilities have been manifested by arthritis and painful motion without ankylosis.
2.  For the entire initial rating period on appeal, the Veteran's right and left knee disabilities have been manifested by degenerative changes with bilateral flexion, at worst, to 120 degrees and normal extension, without instability.

3.  For the initial rating period prior to June 18, 2012, the Veteran's MDD has more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: depression, hopelessness, suicidal ideation, low-self-worth, fatigue, sleep impairment, nightmares, anxiety, panic attacks, loss of motivation, and difficulty in adapting to stressful circumstances. 

4.  For the entire initial rating period on appeal, the Veteran's MDD has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a disability rating in excess of 20 percent for a right ankle disability have not been.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2013).

2.  For the entire initial rating period, the criteria for a disability rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2013).

3.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2013).


4.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2013).

5.  For the initial rating period prior to June 18, 2012, the criteria for a 70 percent rating, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).

6.  For the entire initial rating period, the criteria for a 100 percent disability rating for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal for higher initial ratings arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, service treatment, VA treatment records, private medical records, Social Security Administration disability records, and the Veteran's statements have been associated with the claims file. Further, the Board notes that the Veteran was afforded orthopedic VA examinations in September 2008, May 2012, and October 2013.  He was also afforded VA psychiatric examinations in October 2008 and June 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Further, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Initial Rating for Bilateral Ankle Disability

In a November 2008 rating decision, the RO granted service connection and assigned an initial 20 percent rating for both the right and left ankle disabilities, pursuant to Diagnostic Code 5271.  The Board acknowledges that the RO reduced the ratings to 10 percent for both the right and left ankle disabilities in a January 2014 rating decision; however, those issues are not currently before the Board as the Veteran has not expressed disagreement with the January 2014 rating decision.

Initially, the Board notes that under Diagnostic Code 5271, a 20 percent evaluation is the maximum evaluation.  Accordingly, no increased evaluation is warranted or available under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered the application of other diagnostic codes; however, most of the other potentially applicable diagnostic codes do not provide for an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274 (2013).  For ankylosis of the ankle under Diagnostic Code 5270, a 30 percent evaluation can be assigned for ankylosis (complete bony fixation) of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent evaluation can be assigned for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no ankylosis of the Veteran's ankles during any period pertinent to this appeal.  The Veteran was afforded VA examinations in September 2008, May 2012, and October 2013.

During the September 2008 VA examination, the Veteran reported pain, weakness, stiffness, swelling, heat, redness, giving way, but no locking, fatigueability, or lack of endurance.  The Veteran also stated that he had daily flare-ups which increased his pain from a 4 out of 10 to an 8 out of 10, on a scale from 1 to 10, with 10 being the worst.  Upon physical examination, there was tenderness of the ankles.  On the right side, dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees, with pain.  On the left side, dorsiflexion was to 0 degrees and plantar flexion was to 35 degrees, with pain.  Repetition bilaterally caused no change in range of motion or in pain.  There was no finding of ankylosis of either ankle.

In the May 2012 VA examination report, the Veteran reported increased pain and difficulty with balance and stability.  He also reported that his ankle pain worsened in cold, damp weather.  Upon physical examination, range of motion on the right side revealed dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with pain.  On the left side, dorsiflexion was to 20 degrees and plantar flexion was to 30 degrees, with pain.  Repetition bilaterally caused no change in range of motion or in pain.  The VA examiner specifically noted that there was no ankylosis of the ankles.

In the most recent October 2013 VA examination report, the Veteran complained of ankle pain, swelling, and stiffness.  Upon physical examination, range of motion on the right side revealed dorsiflexion to 5 degrees, with pain, and plantar flexion to 45 degrees, with no objective evidence of pain.  On the left side, dorsiflexion was to 10 degrees, with pain, and plantar flexion was to 45 degrees, with no objective evidence of pain.  Repetition bilaterally caused no change in range of motion or in pain.  After repetitive use, it was noted that the Veteran had weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The VA examiner specifically noted that there was no ankylosis of the ankles.

In sum, the May 2012 and October 2013 VA examiners made specific findings that there was no ankylosis of the ankles.  The Board notes that, even with the effect of pain, weakness, fatigue, and incoordination, the Veteran still has significant motion of his ankles, and it cannot be said that any degree of ankylosis is more nearly approximated than marked limitation of motion.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. 202.  While the September 2008 VA examiner noted 0 degrees in dorsiflexion, there is no finding of complete ankylosis.  The weight of the lay and medical evidence demonstrates that, despite pain, stiffness, and swelling, the Veteran has always had some motion of his ankles.  Therefore, a rating on the basis of ankylosis is not appropriate.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 20 percent for the right and left ankle disabilities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



Initial Rating for Bilateral Knee Disability

The Veteran is in receipt of a 10 percent rating for each of his service-connected right and left knee disabilities.  Although currently rated under Diagnostic Code 5260 (limitation of flexion), the Board finds that the more appropriate Diagnostic Code for both knees is under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  

In this regard, arthritis due to trauma is evaluated pursuant to Diagnostic Code 5010, which, in turn provides that such arthritis should be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  

The Veteran was afforded a knee VA examination in September 2008.  He reported pain in both knees that was constant and was noted as a 2 out 10, on a scale from 1 to 10, with 10 being the worst.  The Veteran  claimed weakness, stiffness, swelling, heat, redness, instability, and giving away.  According to the Veteran, he experienced flare-ups that were a 10 out of 10 in severity, occurred weekly, would last 3 days, and were precipitated by walking on stairs or trying to run.  There was additional limitation of motion and functional impairment during these flare-ups.  Upon physical examination, the VA examiner noted no swelling in the knees.  There was tenderness in his bilateral medial joint line and tenderness with motion on the bilateral patellas.  The knees were stable in medial and lateral collateral and anterior and posterior cruciate ligaments.  On the right side, range of motion was from 0 to 120 degrees with pain at the end, with repetition causing no change in the range of motion and no change in the pain level or range of motion.  On the left side, range of motion was from 0 to 120 degrees flexion with pain at the end.  Repetition caused no change in the range of motion and no change in the pain level or range of motion.

In a more recent May 2012 VA examination, the Veteran reported pain and stiffness in both knees.  He also stated that his bilateral knee pain worsened in the winter.  Upon physical examination, range of motion was from 0 to 125 degrees with pain at 125 degrees on the right knee.  On the left side, range of motion was from 0 to 135 degrees with pain at 135 degrees.  Repetition caused no change in the range of motion and no change in the pain level or range of motion.  The examiner noted tenderness to palpation of the left knee and normal stability tests bilaterally.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's bilateral knee disability is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Even considering pain, bilateral flexion was, at worst, to 120 degrees.  The Veteran also had full bilateral extension.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the VA examiners both noted that the Veteran's knees were stable with negative stability tests.  As such, the Board finds that the Veteran does not have instability of either knee and higher or separate evaluations under Diagnostic Code 5257 are not warranted.   Although the Veteran has reported instability associated with his bilateral knee disability, the Board finds that specific clinical findings from the VA examinations, showing no instability of the knees, to be more probative than such general assertions by the Veteran.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that separate or higher ratings for each knee are not warranted under any of these Diagnostic Codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran complained of pain and stiffness in his knees, especially in colder weather.  The examiners indicated, however, that after repetitive range of motion and resistance, there was no increased pain and no change in range of motion.  Even considering the Veteran's reports of pain, bilateral extension was normal and flexion was, at worst, 125 degrees.

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right and left knee disabilities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for MDD

As noted above, the RO granted service connection for MDD on the basis that it was aggravated by the Veteran's service-connected disabilities.  In assigning the initial rating, the RO determined that the pre-aggravation baseline level of disability of the Veteran's major depressive disorder was 50 percent disabling.  The RO then determined that the current level of disability of the Veteran's MDD was 50 percent disabling.  Pursuant to 38 C.F.R. § 3.310(b), the RO then deducted the pre-aggravation baseline level of severity (50 percent) from the current level of severity (50 percent) and assigned a noncompensable disability evaluation.  See November 2008 RO rating decision.

In a subsequent September 2012 rating decision, the RO increased the Veteran's MDD disability rating to 70 percent, effective June 18, 2012.  The Board notes that although the Veteran's MDD disability is currently rated as 70 percent disabling, he is only compensated for 20 percent (i.e., current level of severity of 70 percent deducted from the pre-aggravation baseline level of 50 percent).  

For these reasons, the Board will consider whether an initial rating in excess of 50 percent is warranted for the period prior to June 18, 2012, and whether a rating in excess of 70 percent is warranted thereafter.  See Fenderson, at 126-27 (evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time).

The Veteran's MDD has been consistently rated under Diagnostic Code 9434. Under Diagnostic Code 9434, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period prior to June 18, 2012, the Veteran's MDD more nearly approximates a 70 percent disability rating Under Diagnostic Code 9434.  Specifically, the Veteran's MDD was manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: depression, hopelessness, suicidal ideation, low-self-worth, fatigue, sleep impairment, nightmares, anxiety, panic attacks, loss of motivation, and difficulty in adapting to stressful circumstances.

Turning to the relevant evidence of record prior to June 18, 2012, a discharge summary note from the Baptist Medical Center dated October 2001 reveals that the Veteran was admitted due to a relapse in alcohol abuse.  The Veteran reported chronic thoughts of death and depression.  The physician noted that the Veteran had difficulty sleeping while admitted and noted that the Veteran remained quite depressed during hospitalization.  The physician noted a GAF score of 40 at the time of admission and a GAF score of 50 at discharge, both indicative of serious symptoms or serious impairment in social, occupational or school functioning.

In an October 2008 VA examination report, the Veteran reported lack of motivation and periods of hopelessness that he partially attributed to his physical problems.  He also stated that he encountered feelings of sadness weekly and was frustrated with his physical limitation.  The Veteran reported losing interest in activities he previously enjoyed and experienced fatigue due to depression and partially due to physical disabilities.  Periods of low-self-esteem, suicidal thoughts, nightmares, and difficulty sleeping were also noted.  The examiner opined that the Veteran's physical disabilities contributed to the Veteran's pre-existing depression by increasing feelings of frustration, low self-worth, and hopelessness.  The VA examiner assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a May 2011 VA discharge summary note (in Virtual VA), the Veteran was hospitalized for alcohol intoxication with suicidal ideation.  The Veteran asked to receive help with depression, anxiety, and physical therapy for his physical ailments.  In a following October 2011 VA treatment note, the Veteran was assigned a GAF score of 50. 

Upon review of the evidence of record prior to June 18, 2012, the Board finds that the Veteran's MDD more nearly approximated a 70 percent disability rating.  The evidence demonstrates that the Veteran has been hospitalized on various occasions due to depression and alcohol dependence.  He constantly reported symptoms of near-continuous depression, chronic thoughts of death, periods of low-self-esteem, nightmares, anxiety, and difficulty sleeping.  Further, the Veteran's GAF scores during this period remained consistently at 50, which suggest serious symptoms or any serious impairment in social, occupational or school functioning.  For these reasons, the Board finds that a 70 percent disability rating for MDD is warranted for the rating period prior to June 18, 2012.  

As noted above, the RO reviewed the evidence and determined that the pre-aggravation baseline level of disability of the Veteran's MDD was 50 percent disabling.  Pursuant to the Board's findings discussed above, the Veteran's MDD disability more nearly approximated a 70 percent disability rating prior to June 18, 212; as such, deducting the pre-aggravation baseline level of severity (50 percent) from the current level of severity (70 percent), the Veteran is entitled to a compensable 20 percent rating for the period prior to June 18, 2012.  

The Board further finds that, for the entire initial rating period on appeal, the weight of the lay and medical evidence demonstrates that the Veteran's MDD has not more nearly approximated total occupational and social impairment.

In the most recent June 18, 2012 VA examination report, the Veteran reported symptoms of depression, anxiety, panic attacks occurring weekly or less, sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene.  Upon mental status examination, the VA examiner noted that the judgment and abstract thinking were "good."  The examiner also noted that he Veteran's level of occupational and social impairment resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A GAF score of 50 was also noted, indicating serious symptoms or any serious impairment in social, occupational or school functioning.  

Upon review of the evidence of record, the Board finds that the evidence shows that the Veteran's overall MDD is already adequately contemplated by the 70 percent rating (prior to June 18, 2012 granted herein).  The Veteran does suffer from sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood, near-continuous depression, suicidal ideation, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 and 70 percent rating criteria.  The same is true with the Veteran's anxiety and panic attacks which are symptoms contemplated under the 30 percent disability rating.   See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Moreover, the Board notes that the Veteran's GAF scores have been consistently at 50, which imply serious symptoms or any serious impairment in social, occupational or school functioning.  The lay and medical evidence of record, including the assigned GAF scores do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434.  While the June 2012 VA examination report noted that the Veteran had presented with poor hygiene and fair grooming, there was no evidence demonstrating that the Veteran was unable to perform activities of daily living.  The VA examiner noted that the Veteran was capable of managing his own financial affairs.  It was further reported that, upon mental status examination, the Veteran's judgment and abstract thinking were "good."  The Veteran also reported having a "few friends."  For these reasons, the Board finds that a 100 percent disability evaluation is not warranted for any rating period on appeal.

Accordingly, the Board finds that an initial rating of 70 percent, but no higher, for MDD prior to June 18, 2012 is warranted (compensable as 20 percent).  The Board further finds that a rating in excess of 70 percent for MDD is not warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected ankle, knee, and MDD symptomatology.  The criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Board finds that all the symptomatology and impairment caused by the Veteran's MDD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's MDD is manifested by depression, hopelessness, suicidal ideation, low-self-worth, fatigue, sleep impairment, nightmares, anxiety, panic attacks, loss of motivation, and difficulty in adapting to stressful circumstances.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Such factors are explicitly part of the schedular rating criteria. Because the schedular rating criteria is adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

ORDER

An initial rating in excess of 20 percent for residuals of a right ankle sprain is denied.

An initial rating in excess of 20 percent for residuals of a left ankle sprain is denied.

An initial rating in excess of 10 percent for degenerative changes of the right knee is denied. 

An initial rating in excess of 10 percent for degenerative changes of the left knee is denied. 

An initial rating of 70 percent, but no higher, for MDD prior to June 18, 2012 is granted.

An initial rating in excess of 70 percent for MDD beginning June 18, 2012 is denied.


REMAND

In regard to the claim for a TDIU, the Board finds that the Veteran has not met the objective criteria under 38 C.F.R. § 4.16(a).  The Board notes that the RO has reduced the Veteran's right and left ankle disability ratings from 20 percent to 10 percent in a January 2014 rating decision.  That notwithstanding, during the rating period currently on appeal, the Veteran was service-connected for: (1) residuals of a right ankle sprain (rated as 20 percent disabling); (2) residuals of a left ankle sprain (rated as 20 percent disabling); (3) degenerative changes of the right knee (rated as 10 percent disabling); (4) degenerative changes of the left knee (rated as 10 percent disabling); and (5) MDD rated as 20 percent disabling per this decision 
(i.e., deducting the pre-aggravation baseline level of severity (50 percent) from the current level of severity (70 percent)).  

The regulations provide that for purposes of determining eligibility for TDIU, disabilities affecting a common body system, such as the orthopedic system, will be considered as one disability.  38 C.F.R. § 4.16(a)(3).  When the ratings for the Veteran's orthopedic disabilities, namely his right ankle (20 percent disabling), left ankle (20 percent disabling), right knee (10 percent disabling), and left knee (10 percent disabling), are combined using the table under 38 C.F.R. § 4.25, the resulting disability rating is 48 percent.  Therefore, although the Veteran has "one" disability with at least a 40 percent disability rating, he does not have a sufficient additional disability (i.e., 20 percent for MDD) to bring the combined rating to 70 percent or more for consideration of a total rating for individual unemployability under 38 C.F.R. § 4.16(a).  

Having failed to meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  Here, the Board finds that there is at least some evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation by reason of his service-connected ankle, knee, and MDD disabilities.  See May 2012, June 2012, and October 2013 VA examination reports.  For this reason, referral to the Director, Compensation and Pension Service, for consideration of a TDIU under 38 C.F.R. 
§ 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claim for a TDIU under 38 C.F.R. § 4.16(b) is to be submitted to the Director, Compensation and Pension Service, for adjudication. 

2.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case.  Each should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


